IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ALLA MITCHELL,

V.

CROTHALL HEALTHCARE a
subsidiary of COMPASS GROUP
USA, aka COMPASS GROUP,
NORTH AMERICA and COMPASS
GROUP, USA,

Plaintiff,

COMPLAINT FOR DAMAGES FOR
PERSONAL INJURY AND DEMAND
FOR TRIAL BY JUDGE

Defendant.(s)

Ne Ne Net ey ee ee le ee a

 

Plaintiff, Alla Mitchell, and by and through her attorney, Kenneth M. Johnson,

brings this action and demands damages from Defendants, Crothall Healthcare a

subsidiary of Compass Group, USA and parent company Compass Group, USA

(hereinafter, “Defendants” and states as follows in support of this lawsuit:

1.

THE PARTIES

Alla Mitchell (Plaintiff’) is an adult citizen of the State of North Carolina and
a resident of the city of Reidsville, Rockingham County, North Carolina.

That Defendant Crothall Healthcare is a subsidiary company that is based in
Waayne, Pennsylvania, and Defendant Compass Group, USA aka Compass
Group, North America is the parent company as a Charlotte, North Carolina
based company respectively, both companies doing business in North
Carolina, and operate and/ or manage offices and employees in multiple
locations in Forsyth County including at Forsyth Medical Center at 3333 Silas
Creek Parkway in Winston-Salem, NC where it engages in cleaning and food
services business, and is organized and registered to operate in the State of
North Carolina. Defendant Crothall Healthcare is a wholly owned
subsidiary/division of Compass Group North America also known as

Compass Group, USA.

Case 1:21-cv-00155-LCB-LPA Document1 Filed 02/24/21 Page 1 of 7
JURESDICTION AND VENUE

3. This is a civil action for compensatory and punitive damages as well as penalties and costs,
and other remedies for physical injury and losses suffered by Plaintiff as a result of the
negligence of Defendants and its agents that resulted in Plaintiff slipping and falling.

4, The Superior Court has jurisdiction over this matter pursvant to North Carolina General
Statute §74-243 because it involves claims for damages in excess of the jurisdictional minimum

of $25,000.

5, Personal jurisdiction is proper under North Carolina General Statute §1-75,4(1)(d) and the
common law because Defendants operate and maintain business in multiple locations and
otherwise is present and doing business in thé 21" Judicial District.

6. Vonue of this action is appropriate in F orsyth County under North Carolina General Stgtute
$1-76 because a significant act and/or omission arose in this county, the Defendants’ prityetpal
place of business is here, and the Defendants transact business here.

FACTS REGARDING THE CASE

7, On the morning of Monday, June 22, 2015, Plaintiff was a guest at Forsyth Medical Center,
located at 3333 Silas Creek Parkway, Winston Salem, North Carolina 27103, Plaintiff was visiting
her brother who was a patient on life support in the Intensive Care Unit (ICU) at the time and was

walking from his room to the guest lobby.

8. During this time period, a mafe' employee, of Defendant Compass Group, USA/Crofhall
Healthcare (hereinafter “Agent”) was cleaning the floors within the ICU wing with an industrial
cleaning machine, He failed to place a “Wet Foor” sign down to notify guests of the wet, slippery
floors when rounding the large desk in the hallway whith is the juncture point for the two hallways
though:the machine was leaving standing water on the floor of the hospital hallway. .

9. Plaintiff reached the point in the hallway where the two adjoining halls meat at the large desk,
where she and agent had clear view of each other as he was standing by the opposite end of the
' desk, Though the two made eye contact, Agent gave no verbal warning to Plaintiff that the floors
were wet. As Plaintiff continued to walk towards Agent’s direction, Plaintiff lost her footing on
the slippery, wet floor and fell from a standing and walking position onto the bard, wet hospital
floor, landing on her right side, causing serious and severe injuries more fully described below.

10, This violent fall was witnessed by a group of Forsyth Medical einployees who were walking
nearby and who rushed to Plaintiff's aid. Several of those hospital employces along with Plaintiff,
audibly noted that the floor was wet as they all knelt crouched by Plaintiff's side where she was

Case 1:21-cv-00155-LCB-LPA Document1 Filed 02/24/21 Page 2 of 7
lying on the floor, as did Plaintiff's niece who joined them all soon after while Plaintiff wag still
on the floor.

11, Af or near the site of the fall, Agent admitted to Plaintiff's niece that he had put his employer
on notice that the cleaning machine was broken prior to using it by reporting to his supervisor that
the machine was broken and not pulling water back into it to properly dry the floor, He further
explained that the machine is designed to mop the floors and pull all water back inte the machine
so that there is no standing water. Agent gave a candid admission to Plaintiff's niece that though
he informed his supervisor that the machine was broken and leaving standing water on the floors,
that he was still instructed to use the machine to clean the Hoors by his supervisor, who is algo

Defendants’ Agent.

12, As a result of both Agents’ negligence and blatant disregard for safety, it was impossible to
know to use caution in the area with the slippety, wet floors. Solely because of this negligence of
using the broken cleaning machine and not placing adequate warning signs or obstructions ahead
of the slippery wet floor andthe in effective job of drying the floor in the absence of anyavaming
signs as well as Agent’s failure to verbally warn Plaintiff, Plaintiff slipped and fell, his fall
caused Plaintiff to sustain serious and severe injuries to her person, including but not limited to
the following injuries: contusions of the right shoulder tegion, contusions of the right hip and right
nee, a sprain of her right ankle, post traumatic pain in her right shoulder, arm, wrist, lower back,
and leg, degenerative disc disease in her humbar spine with associated facet disease; ongoing,
persistent pain and suffering that includes swelling and numbness in her right ankle pains in her
. _ tight shoulder, a wealconed right wrist, shooting patns in her lower back that is now plagued with
degenerative disc disease and facet disease, and shooting pains in her night hip and right leg:
inability to drive long distances, stand for long periods, or Jift heavy objects on her right side, as
well as other serious and severe personal injuries and limitations.

DAMAGES RESULTING FROM DEFENDANTS’ NEGLIGENCE

13.. Plaintiff incorporates herein by reference hereto the allegations of paragraphs 1 through 12
above as if more fully set forth herein at length,

14, Solely as a result of the injuries aforementioned, Plaintiff has incurred damages including:
a, Medical expenses;
b. Lost wages;

¢, Lost business opportunity income;

d. Plaintiff has, may, and probably will for an indefinite time in the future, suffer great
pain, inconvenience, increased physical limitations, embarrassment, and mental anguish.

Case 1:21-cv-00155-LCB-LPA Document1 Filed 02/24/21 Page 3 of 7
e, Plaintiff has, may, and probably will for an indefinite time in the future be deprived of
ordinary pleasures in life, loss of well-being, and equanimity; and

f. Plaintiff's overall health, strength, and vitality have been greatly impaired.

COUNT IL: NEGLIGENCE

15, Plaintiff incorporates herein by reference hereto the allegations of paragraphs 1 through 14
above as if more fully set forth herein at length. ‘

16. The aforesaid incident occurred as a résult of and was proximately caused by the careless,
negligent, grossly careless, and reckless contiuct of the Defendants, which consisted inter alia of

the following particulars:

17, Defendants owed a duty of care to Plaintiff and other patrons, employees, visitors, and guests
of the hospital to perform cleaning duties in e manner that would not present foreseeableytireats

of bodily harm to those in the hospital,

18, Defendants owed a duty to Plaintiff and others walking on the newly cleaned floors requiring
their Agent to warn of the unsafe condition that the floors were slippery and wet, a reasonable
standard of conduct for safety when cleaning floors, |

19, Defendants breached the duty of care owed to Plaintiff. Defendants’ breach led to an
unreasonable and foreseeable risk of physical injury to individuals including the Plaintiff,

20. Defendants had a duty to properly supervise, train, and monitor their employees, and to
ensure that employees’ compliance, with all applicable statutes, laws, regulations, or safety codes
pertaining to cleaning the premises‘of the hospital which is classified as a hotel or carrier and
pertaining to safe operations of its cleaning equipment, but the Defendants failed to do so.
Failure to conform to this duty is negligence and led to an unreasonable and foreseeable risk of
bodily harm by creating the condition of slippery wet floors that Defendants did not warn
agéinst, This is evidenced by the employee Agents’ following actions and inactions:

a. The supervising Agent failed to authorize or mandate discontinued use of the

‘ broken machine or to mandate that Wet Floor signs must be used along with
immediate use of a mop to immediately wipe away all standing water in the
alternative if the broken machine was to be used with the knowledge that the machine
was leaving standing water on the floors; thereby failing to use necessary due caution,
though the Agent admitted to having notice that the cleaning machine was broken and
otherwise should have reasonably known that it was broken wpon operating the
machine on the morning of this incident.

b. Failing to place Wet Floor signs prominently in an area that would warn persons
walking towards the slippery, wet floors of the potential dangers that were ahead,

4

Case 1:21-cv-00155-LCB-LPA Document1 Filed 02/24/21 Page 4 of 7
filed to create a safe condition to ensure that Plaintiff would not be cansed to slip
and fall as a result of standing water on the floor which existed; this fact was known
and should have been known to the Defendants’ agents;

c. Failing to verbally warn Plaintiff of the potential dangers that were ahead or to alert
her to use caution even though Agent saw that Plaintiff was walking directly into the
danger zone and though Agent was still on the scene where the floors were still wet,

21. Otherwise failing to exercise the degree of care required under the circumstances ; and

22. Otherwise being negligent.

23, Plaintiff was a person intended to be protected by the safe cleaning of the floors and by the
Defendants’ agents safely executing the job duties and practices of the Defendants, As a direct
and proximate result of Defendants’ acts and emissions of negligence, Plaintiff fell and was,

injured,

24, As a result of the aforesaid conduct and breach of care of the Defendants, Plaintiff’sustained
the injuries, losses, and damages which were more fully deseribed above, without any négligence
of the Plaintiff contributing thereto. Thus, Plaintiff suffered legalty cognizable damages caused
by Defendants’ breach in an amount to be determined at trial.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for the entry of judgment against Defendants as follows:

|. That the Court award Plaintiff judgment against Defendants in such sums as shall be
determined to fully and fairly compensate Plaintiff for all general, special, incidental, and
consequential damages incurred, of to be incurred, by Plaintiff as the proximate result of
Defendants’ negligence and the acts and omissions of its agents. These include, but are not
limited to, physical pain and suffering, both past and present; medical and medical related
expenses, both past and future; travel and travel-related expenses, both past and future;
emotional distress and future emotional distress; pharmaceutical expenses, both past and future;
wage loss and lost opportunity income and earning ability; and other ordinary, incidental and
consequential damages as would be anticipated to arise under the circumstances;

2. That the Court award Plaintiff's costs incurred in prosecuting this action as provided by law

and otherwise by court rule; and,
3. That the Court award Plaintiff the opportunity to amend or modify the provisions of this

complaint as necessary or appropriate after additional or further discovery is completed in this
matter, and after all appropriate parties have been served;

Case 1:21-cv-00155-LCB-LPA Document1 Filed 02/24/21 Page 5 of 7
4. For an award of such other and further relief, including equitable relief, as this Court deems
just, necessary, and proper in the circumstances.

This the 23" day of February, 2021.

S/ Kenneth M. Johnson
Kenneth M. Johnson
Attorney for Plaintiff
NC State Bar No. 6230

Of counsel:

Kenneth M. Johnson, P.A.
701 KE. Market Street
Greensboro, NC 27401
Telephone: (336)272-8273
Facsimile: (336)285-8579

Case 1:21-cv-00155-LCB-LPA Document1 Filed 02/24/21 Page 6 of 7
CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint for Damages For Personal
Injury and Demand for Trial by Judge and Notice of Dismissal as to Compass
Group, PLC has been served upon the current and former Defendants to this
action by depositing the same via United States Mail with the United States

Postal Services to the parties and addresses below:

Crothall Healthcare/Compass Group, USA

c/o Corporation Service Company, Registered Agent
2626 Glenwood Avenue, Ste 550
Raleigh, North Carolina 27608

Crothall Healthcare, Inc.

c/o Corporation Service Company, Registered Agent
2626 Glenwood Avenue, Ste 550

Raleigh, North Carolina 27608,

COMPASS GROUP. USA/COMPASS GROUP, NORTH AMERICA
C/O Corporation Service Company, Registered Agent

2626 Glenwood Avenue, Ste 550

Raleigh, North Carolina 27608

This the 24" day of February, 2021.

By: S/Kenneth M. Johnson
Kenneth M. Johnson
NC State Bar No. 6230

Of Counsel:

Kenneth M. Johnson, PA
701 E. Market Street
Greensboro, NC 27401
Telephone:(336)272-8273
Facsmile: (336)285-8579

Case 1:21-cv-00155-LCB-LPA Document1 Filed 02/24/21 Page 7 of 7
